Per Curiam :
The direction in the will of Elizabeth Smith that all her just debts be paid was merely declaratory of what the law required in the absence of such direction. It created no new debt against her or her estate. A judgment absolutely void as against her did not thereby become her just debt. A void judgment in contemplation of law is no debt. Her naked promise during life to pay such a judgment would not create any legal obligation on her part to do so. Verbally referring to it as one to be paid after her death imparted no new life or force to it, and imposed no binding obligation on the executor to pay it. The learned judge was right in disallowing it in the distribution.
Decree affirmed', and appeal dismissed at the cost of the appellant.